DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 11/08/21.
	The reply filed 11/08/21 affects the application 16/738,108 as follows:
1.     Claim 30 has been amended. The rejections of the office action mailed 06/08/21 are maintained and are set forth herein below.
2.     The responsive is contained herein below.
Claims 1-35 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 12-14, 30, 33-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Galanis et al.  (Blood. 2014;123(1):94-100) in view of Lee et al. (European Journal of Haematology; Volume 92, Issue 6, p. 478-484).
Claim 1 is drawn to a method of treating a subject with a mutation that causes a proliferative disorder, with or without a mutant FLT3 tyrosine kinase, the method comprising administering to the subject a therapeutically effective amount of crenolanib or a pharmaceutically acceptable salt thereof in combination with at least one of an alkylating agent, a antimetabolite, a natural product, or a combination thereof.

and that this has made FLT3-activating mutations an attractive drug target because they are probable driver mutations of this disease (acute myeloid leukemia) (see abstract). Furthermore, Galanis et al. disclose that crenolanib is a highly selective and potent FLT3 tyrosine kinase inhibitor (TKI) with activity against the internal tandem duplication (FLT3/ITD) mutants and the FLT3/D835 point mutants (see abstract). Also, Galanis et al. disclose that crenolanib superior cytotoxic effects against a panel of D835 mutant cell lines and primary patient blasts when compared with other available FLT3 TKIs such as quizartinib and sorafenib (see abstract). In addition, Galanis et al. disclose that correlative data from an ongoing clinical trial demonstrate that acute myeloid leukemia patients can achieve sufficient levels of crenolanib to inhibit both FLT3/ITD and resistance-conferring FLT3/D835 mutants in vivo (see abstract). Galanis et al. disclose that crenolanib displays activity against several of the important kinase domain mutations (at position D835) found in FLT3, and that patients receiving crenolanib achieve FLT3-inhibitory plasma levels (see abstract).
The difference between Applicant’s claimed method and the method taught by Galanis et al. is that Applicant also uses at least one of an alkylating agent, a antimetabolite, a natural product, or a combination thereof.   
Lee et al. disclose that their findings suggest that the combination regimen of high-dose cytarabine, etoposide and cisplatin (HAEP) is an effective salvage chemotherapy for patients aged <60 yr with high-risk relapsed or refractory acute myeloid leukaemia (AML) (see abstract). Furthermore, Lee et al. disclose that although up to 80% of patients with acute myeloid leukaemia (AML) achieve first haematological complete remission (CR) with conventional st paragraph). Also, Lee et al. disclose that and evaluation of the efficacy and safety of a novel regimen consisting of high-dose cytarabine, etoposide and cisplatin (HAEP) in 16 adult patients with first relapsed AML, shows that high CR rates (63%) could be achieved with tolerable toxicity, suggesting that the addition of cisplatin may enhance the efficacy of high-dose cytarabine and etoposide (see page 479, left col., 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Galanis et al. and Lee et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase, comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., since the use or administration of combination of compounds which have the same utility of treating acute myeloid leukaemia (AML) would be reasonably expected to improve the cytotoxic effect of the drugs.  
 One having ordinary skill in the art would have been motivated in view of Galanis et al. and Lee et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase, comprising administering to the subject an amount of crenolanib in combination with the 
It should be noted that it is obvious to also have a co-mutation such as the KIT, cKIT and the disclosed by Galanis et al. Also, it is obvious to make a patient-specific single cell mutational profile that correlates with the proliferative disorder such as to use it to treat the patient effectively or more effectively.

 	Claim 30 is drawn to a method of preventing a relapse of a proliferative disorder in a subject previously treated to be free of the proliferative disorder and currently in remission comprising administering to the subject a therapeutically effective amount of crenolanib or a pharmaceutically acceptable salt thereof as maintenance treatment for a sufficient period of time following a response to induction chemotherapy, consolidation, or following hematopoietic stem cell transplantation to prevent the relapse of the proliferative disorder.
Galanis et al. disclose that mutations of the type III receptor tyrosine kinase FLT3 occur in approximately 30% of acute myeloid leukemia patients and lead to constitutive activation, 
and that this has made FLT3-activating mutations an attractive drug target because they are probable driver mutations of this disease (acute myeloid leukemia) (see abstract). Furthermore, Galanis et al. disclose that crenolanib is a highly selective and potent FLT3 tyrosine kinase inhibitor (TKI) with activity against the internal tandem duplication (FLT3/ITD) mutants and the FLT3/D835 point mutants (see abstract). Also, Galanis et al. disclose that crenolanib superior 
The difference between Applicant’s claimed method and the method taught by Galanis et al. is that Applicant also uses at least one of an alkylating agent, a antimetabolite, a natural product, or a combination thereof.   
Lee et al. disclose that their findings suggest that the combination regimen of high-dose cytarabine, etoposide and cisplatin (HAEP) is an effective salvage chemotherapy for patients aged <60 yr with high-risk relapsed or refractory acute myeloid leukaemia (AML) (see abstract). Furthermore, Lee et al. disclose that although up to 80% of patients with acute myeloid leukaemia (AML) achieve first haematological complete remission (CR) with conventional induction chemotherapy, a substantial number of patients still have a high risk of relapse. For patients with relapsed AML, both the success of the second CR and the application of salvage transplantation are crucial for long-term survival. About 20–30% of young and 40–50% of elderly patients fail to obtain a CR with induction therapy, and non-responders are deemed to have poor prognosis (see page 478, left col., 1st paragraph). Also, Lee et al. disclose that and evaluation of the efficacy and safety of a novel regimen consisting of high-dose cytarabine, etoposide and cisplatin (HAEP) in 16 adult patients with first relapsed AML, shows that high CR st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Galanis et al. and Lee et al., to have used the method of Galanis et al. to treat or prevent a relapse of a proliferative disorder and currently in remission in a subject previously treated to be free of the proliferative disorder comprising administering to the subject an amount of crenolanib as maintenance for a sufficient period of time following a response to induction chemotherapy of the subject as taught by Lee et al. so as to prevent the relapse of the proliferative disorder, and in which the said subject was previously treated with alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., since the use or administration of combination of compounds which have the same utility of treating acute myeloid leukaemia (AML) would be reasonably expected to improve the cytotoxic effect of the drugs.  
 One having ordinary skill in the art would have been motivated in view of Galanis et al. and Lee et al., to have used the method of Galanis et al. to treat or prevent a relapse of a proliferative disorder and currently in remission in a subject previously treated to be free of the proliferative disorder comprising administering to the subject an amount of crenolanib as maintenance for a sufficient period of time following a response to induction chemotherapy of the subject as taught by Lee et al. so as to prevent the relapse of the proliferative disorder, and in which the said subject was previously treated with alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., since the use or administration of combination of compounds which have the same utility of treating acute 
Also, it is obvious to treat a subject currently, in remission such as with providing a maintenance treatment especially since  Lee et al. disclose that up to 80% of patients with acute myeloid leukaemia (AML) achieve first haematological complete remission (CR) with conventional induction chemotherapy. It should be noted that it is obvious to also have a co-mutation such as the KIT, cKIT and the disclosed by Galanis et al.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Galanis et al. and Lee et al. as applied to claim 1 above, and further in view of Gianfelici et al. (Hematology, Springer Verlag, 2010, 90 (7), pp.845-846).
The difference between Applicant’s claimed method and the method taught by Galanis et al. and Lee et al. is that Galanis et al. and Lee et al. do not disclose that the FLT3 mutation include point mutation resulting in an alteration D586.   
Gianfelici et al. disclose that in acute myeloid leukemia (AML), mutations of the FMS-like tyrosine kinase-3 (FLT3) are found in about one third of patients. The most common mutations are the internal tandem duplication (FLT3-ITD) within exon 14 coding the juxta-membrane domain (JM) and the point mutations involving exon 20 coding the second tyrosine-kinase domain (FLT3-TKD) (see page 3 of 5, 3rd paragraph). Furthermore, Gianfelici et al. disclose FLT3 mutation that include point mutation resulting in an alteration D586 (see page 5 of 5).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Galanis et al., Lee et al., Kiyoi et al. and Gianfelici et al, to have 
 One having ordinary skill in the art would have been motivated in view of Galanis et al., Lee et al., Kiyoi et al. and Gianfelici et al, to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase and in which the FLT3 mutation that include point mutation resulting in an alteration D586 as taught by Gianfelici et al., comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Galanis et al. and Lee et al., to treat acute myeloid leukaemia (AML) based on factors such as the severity of the acute myeloid leukaemia (AML) and type of the subject treated.  

Claims 16, 18-20, 25-28, 31-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Galanis et al. and Lee et al. as applied to claim 1 above, and further in view of Kiyoi et al. (Blood, Vol 93, No 9 (May 1), 1999: pp 3074-3080).

Kiyoi et al. disclose that internal tandem duplication of the FLT3 gene and point
mutations of the N-RAS gene are the most frequent somatic mutations causing aberrant signal-transduction in acute myeloid leukemia (AML) (see abstract).  Furthermore, Kiyoi et al. disclose patients with wild FLT3 and N-RAS gene mutations (i.e.; wild FLT3/mutant N-RAS), and also disclose diagnosing said patients (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Galanis et al., Lee et al. and Kiyoi et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase and in which the proliferative disorder comprises a wild type FLT3 with a co-occurring N-RAS mutation as taught by Kiyoi et al., comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., since the use or administration of combination of compounds which have the same utility of treating acute myeloid leukaemia (AML) would be reasonably expected to improve the cytotoxic effect of the drugs.  
 One having ordinary skill in the art would have been motivated in view of Galanis et al., Lee et al. and Kiyoi et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase and in which the proliferative disorder comprises a wild type FLT3 with a co-occurring N-RAS mutation as taught by Kiyoi et al., comprising administering to the subject .  

Claims 2, 9-11, 15, 17, 22-24, 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Galanis et al. and Lee et al. as applied to claim 1 above, and further in view of Schuurhuis et al. (Blood. 2018;131(12):1275-1291), Au et al. (Diagnostic Pathology (2016) 11:11, 1-12) and Xu (Scientific Reports | (2019) 9:11119, 1-8).
Claim 2 is drawn to the method of claim 1, wherein a minimal residual disease of the proliferative disorder is detected by: a. obtaining a sample from the subject comprising neoplastic cells; b. single cell sequencing the sample wherein the sequencing comprises at least 1,000,000 reads/sample; and c. analyzing the mutations from only samples with an allele dropout rate of 10% or less.
The difference between Applicant’s claimed method and the method taught by Galanis et al. and Lee et al. is manner or procedure by which the minimal residual disease  of the proliferative disorder, acute myeloid leukaemia (AML) is detected.   
Schuurhuis et al. disclose that measurable residual disease (MRD; previously termed
minimal residual disease) is an independent, postdiagnosis, prognostic indicator in acute myeloid leukemia (AML) that is important for risk stratification and treatment planning, in conjunction with other well-established clinical, cytogenetic, and molecular data assessed at diagnosis (see abstract). Furthermore, Schuurhuis et al. disclose that there are several reasons to apply MRD st paragraph to right col.). Also, Schuurhuis et al. disclose that reflecting the molecular diversity of AML, different MRD platforms are available for detecting MRD. Two methods are currently widely applied (ie, multiparameter flow cytometry [MFC] and real-time quantitative polymerase chain reaction [qPCR]), and newer technologies, including digital PCR and next-generation sequencing (NGS), are emerging (see page 1275, right col. 2nd paragraph).
In addition, Schuurhuis et al. disclose that there are 2 general approaches to molecular MRD assessment: real-time PCR-based approaches and sequencing approaches wherein sequences from individual DNA/complementary DNA (cDNA) molecules are generated (page 1281, right col., 3rd paragraph).
It should be noted that as pointed out by Applicant, measurable residual disease or minimal residual disease (MRD) typically occurs after a complete response or complete remission following chemotherapy, radiation therapy, and/or allogenic stem cell transplant (see Applicant’s specification, page 8, [0023]).
Au et al. disclose that genomic techniques in recent years have allowed the identification of many mutated genes important in the pathogenesis of acute myeloid leukemia (AML), and that together with cytogenetic aberrations, these gene mutations are powerful prognostic markers in AML and can be used to guide patient management, for example selection of optimal post-remission therapy (see abstract). Furthermore, Au et al. disclose that the mutated genes also hold promise as therapeutic targets themselves.  Also, Au et al. disclose evaluating the applicability of 
Xu et al. disclose that next-generation sequencing (NGS) is used to detect gene variants in genetically complex cell populations of cancer patient samples (see abstract).  Also, Xu et al. disclose sampling peripheral blood mononuclear cells from acute myeloid leukemia patients longitudinally and generating single-cell DNA sequencing libraries with a novel droplet-based microfluidics approach (see abstract). Furthermore, Xu et al. disclose detecting gene mutations at single cell level, including processing, sequencing and analyzing single cells per sample, removing low quality cells, and measuring Allele dropout rates ranged from 5.3% to 12.0% (see page 2, 2nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Galanis et al., Lee et al., Schuurhuis et al., Au et al. and Xu et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase, comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., and also to detect the minimal residual disease of the proliferative disorder, acute myeloid leukaemia (AML) as taught by Schuurhuis et al., Au et al. and Xu et al. such as to 
 One having ordinary skill in the art would have been motivated in view of Galanis et al., Lee et al., Schuurhuis et al., Au et al. and Xu et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase, comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., and also to detect the minimal residual disease of the proliferative disorder, acute myeloid leukaemia (AML) as taught by Schuurhuis et al., Au et al. and Xu et al. such as to evaluate or assess postremission treatment and to identify impending relapse and enable early intervention, comprising obtaining a sample from the subject comprising neoplastic cells; single cell sequencing the sample wherein the sequencing comprises 3.81 million (i.e.; more than 1,000,000 reads/sample) as disclosed by Au et al.; and analyzing the mutations from only samples with an allele dropout rate such as 5.3% as taught by Xu et al., because a skilled artisan would reasonably be expected to use or administer  a combination of the compounds taught by Galanis et al. and Lee et al., to treat acute myeloid leukaemia (AML) based 
	It should be noted that it is obvious to treat a pediatric patient or subject having acute myeloid leukaemia (AML) as taught or suggested by Galanis et al. and Schuurhuis et al.
Also, based on Galanis et al., Lee et al., Schuurhuis et al., Au et al. and Xu et al., it is obvious to use the single cell sequencing comprising preparing genomic DNA with one or more markers per cell and sequencing the prepared DNA. Furthermore, it should be noted that it is obvious to use MiSeq to perform the single cell sequencing as taught by Au et al. and Xu et al.

Allowable Subject Matter
  Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The method of claims 8 and 21 is different to the method of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art.  In particular, the method of claims 8 and 21 uses or recites specific steps which are not taught, suggested nor are obvious over the prior art methods.

Response to Arguments
Applicant's arguments with respect to claims 1-35 have been considered but are not found convincing.
The Applicant argues that the methods used by Galanis do not include the administration of crenolanib to a subject, rather the authors used preclinical, cell-line based models in their research. As defined in paragraph [0023] of the present application (PGPUB), “subject” as used 
However, on the contrary Galanis et al. do disclose administration of crenolanib to a patient which is a human and thus also a mammal (e.g.; see abstract and page 98, left col., last paragraph). Also, it is obvious based on said data in preclinical work it is obvious to reasonably expect success that crenolanib would treat AML. In fact, Galanis et al. disclose that Crenolanib achieves inhibitory activity against FLT3/ITD and FLT3/D835 AML in vivo. More importantly, Galanis et al. disclose that mutations of the type III receptor tyrosine kinase FLT3 occur in approximately 30% of acute myeloid leukemia patients and lead to constitutive activation, and that this has made FLT3-activating mutations an attractive drug target because they are probable driver mutations of this disease (acute myeloid leukemia) (see abstract). Furthermore, Galanis et al. disclose that crenolanib is a highly selective and potent FLT3 tyrosine kinase inhibitor (TKI) with activity against the internal tandem duplication (FLT3/ITD) mutants and the FLT3/D835 point mutants (see abstract). Also, Galanis et al. disclose that crenolanib superior cytotoxic effects against a panel of D835 mutant cell lines and primary patient blasts when compared with other available FLT3 TKIs such as quizartinib and sorafenib (see abstract). In addition, Galanis et al. disclose that correlative data from an ongoing clinical trial demonstrate that acute myeloid leukemia patients can achieve sufficient levels of crenolanib to inhibit both FLT3/ITD and resistance-conferring FLT3/D835 mutants in vivo (see abstract). Galanis et al. disclose that crenolanib displays activity against several of the important kinase domain mutations (at position 
The Applicant argues that in some of the experiments performed, Galanis used primary patient samples (e.g., experiments in Figure 3). However, these samples were not from patients treated with crenolanib, specifically. Rather, Galanis simply used leukemic blast samples from three patients with FLT3-D835 mutations “arising both spontaneously and in the context of FLT3 inhibitor therapy”, without specifying the exact FLT3 inhibitor the patient received.
However, it should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983).  Also, Galanis et al. do not have to specify the exact FLT3 
The Applicant argues that Galanis only discloses the potential for crenolanib efficacy in FLT3-mutant AML, with no mention of FLT3 wildtype disease and no indication that crenolanib would be effective in a proliferative disease without FLT3 mutation. Claim 1 of the present invention includes both FLT3 mutation and FLT3 wildtype disease, as long as there is “a mutation that causes a proliferative disorder’, which includes among them the mutations listed in Claim 4. As Galanis does not disclose the claimed method of treating a subject as defined in the present application, nor even the mention of using crenolanib for anything other than FLT3-mutant leukemia, Applicant respectfully asserts that the present invention is not rendered obvious by the limited preclinical, tissue culture, cell-based disclosures in Galanis.
However, Applicant’s claims (e.g.; independent claim 1) as recited do not require the presence, the mention or the treatment of a FLT3 wildtype disease, per se. In fact, for claim 1 (as recited) a mutation that causes a proliferative disorder can be without a mutant FLT3 tyrosine kinase.  Also, Galanis et al. do disclose using crenolanib for treating FLT3-mutant leukemia, Galanis et al. do not have to mention of using crenolanib for anything other than FLT3-mutant leukemia. More importantly, the above rejection was made by applying Galanis et al. and Lee et al. references. And, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Galanis et al. and Lee et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase, comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite 
The Applicant argues that a pharmaceutical agent, or combination regimen, may be extremely effective at containing disease, but if the agent or combination is not safe it is rendered useless. Safety is of the utmost importance. Furthermore, Lee does not disclose any information as to the presence or absence of either FLT3 mutations or mutations in the genes listed in claims 4, 20, or 34.
However, one of ordinary skill in the art would determine whether or not an agent or combination is not safe. Also, Applicant’s claims (e.g.; independent claim 1) do not recite or require any specific amount or dosage of crenolanib to be used or any specific amount or dosage of an alkylating agent, a antimetabolite or a natural product to be used. Furthermore, Applicant’s method does not recite treating any specific named disorder or disease. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Galanis et al. and Lee et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase, comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., because a skilled artisan would reasonably be expected to use or administer  a combination of the compounds taught by Galanis et al. and Lee et al., to treat acute myeloid leukaemia (AML) based on factors such as the severity of the acute myeloid leukaemia (AML) and type of the subject treated.  

However, based on Galanis et al. and Lee et al. one of ordinary skill in the art would have
a reasonable expectation of success from combination therapies. Also, based on Galanis et al. and Lee et al. there is no amount of undue experimental burden that is involved in developing combination regimens due safety hazards of using the drugs taught by Galanis et al. and Lee et al., especially since these drugs or compounds are commonly used well known drugs. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Galanis et al. and Lee et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase, comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., because a skilled artisan would reasonably be expected to use or administer  a combination of the compounds taught by Galanis et al. and Lee et al., to treat acute myeloid leukaemia (AML) based on factors such as the severity of the acute myeloid leukaemia (AML) and type of the subject treated.  
The Applicant argues that the Current Action at page 5 states that “[i]t should be noted that it is obvious to also have a co-mutation such as the KIT, c-KIT, and the disclosed by Galanis et al.” However, Galanis does not disclose the presence of mutated KIT. Rather, the terms “KIT” and “c-KIT” are used interchangeably, both in reference to wildtype KIT. Galanis uses the relative inhibitory capacity of crenolanib and quizartinib against wildtype KIT/c-KIT to predict 
However, and as example, c-KIT is a proto-oncogene that encodes a type III transmembrane tyrosine kinase, and c-KIT mutations like mutations of type III receptor tyrosine kinase FLT3 also occurs in acute myeloid leukemia (AML), and c-KIT mutations causes spontaneous activation of the KIT receptor kinase like mutations of the type III receptor tyrosine kinase FLT3 lead to constitutive activation of type III receptor tyrosine kinase. Thus, it is 
obvious to also have a co-mutation such as co-mutation of the KIT, c-KIT (closely-related receptor tyrosine kinase) disclosed by Galanis et al. In addition, Galanis et al. disclose that FLT3 inhibitors often have inhibitory activity against the closely-related receptor tyrosine kinase, c-KIT, and that crenolanib has activity against c-KIT. Thus, it is obvious to expect that crenolanib would also treat a subject with a c-KIT co-mutation as claimed. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Galanis et al. and Lee et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase, comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., because a skilled artisan would reasonably be expected to use or administer  a combination of the compounds taught by Galanis et al. and Lee et al., to treat acute myeloid leukaemia (AML) based on factors such as the severity of the acute myeloid leukaemia (AML) and type of the subject treated.  
The Applicant argues that 1) Galanis does not teach the administration of crenolanib to a subject as defined in the present invention, 2) Gianfelici does not disclose the presence of a point 
However, the above rejection was made by applying Galanis et al., Lee et al. and Gianfelici et al.  More importantly, Gianfelici et al. disclose that in acute myeloid leukemia (AML), mutations of the FMS-like tyrosine kinase-3 (FLT3) are found in about one third of patients. The most common mutations are the internal tandem duplication (FLT3-ITD) within exon 14 coding the juxta-membrane domain (JM) and the point mutations involving exon 20 coding the second tyrosine-kinase domain (FLT3-TKD) (see page 3 of 5, 3rd paragraph). Furthermore, Gianfelici et al. disclose FLT3 mutation that include point mutation resulting in an alteration D586 (see page 5 of 5). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Galanis et al., Lee et al., Kiyoi et al. and Gianfelici et al, to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase and in which the FLT3 mutation that include point mutation resulting in an alteration D586 as taught by Gianfelici et al., comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Galanis et al. and Lee et al., to treat acute myeloid leukaemia (AML) based on factors such as the severity of the acute myeloid leukaemia (AML) and type of the subject treated.  
The Applicant argues that at most Galanis et al., Lee et al. and Kiyoi et al. documents 

However, Kiyoi et al. disclose that internal tandem duplication of the FLT3 gene and point mutations of the N-RAS gene are the most frequent somatic mutations causing aberrant signal-transduction in acute myeloid leukemia (AML) (see abstract).  Furthermore, Kiyoi et al. disclose patients with wild FLT3 and N-RAS gene mutations (i.e.; wild FLT3/mutant N-RAS), and also disclose diagnosing said patients (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Galanis et al., Lee et al. and Kiyoi et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase and in which the proliferative disorder comprises a wild type FLT3 with a co-occurring N-RAS mutation as taught by Kiyoi et al., comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Galanis et al. and Lee et al., to treat acute myeloid leukaemia (AML) based on factors such as the severity of the acute myeloid leukaemia (AML) and type of the subject treated.  
The Applicant argues that as Schuurhuis does not disclose the use of single-cell

disclose the key elements or limitations of the current claims.
However, the above rejection was made by applying Galanis et al., Lee et al., Schuurhuis et al., Au et al. and Xu references. And, Schuurhuis et al. disclose that measurable residual disease (MRD; previously termed minimal residual disease) is an independent, postdiagnosis, prognostic indicator in acute myeloid leukemia (AML) that is important for risk stratification and treatment planning, in conjunction with other well-established clinical, cytogenetic, and molecular data assessed at diagnosis (see abstract). Furthermore, Schuurhuis et al. disclose that there are several reasons to apply MRD detection in AML: (1) to provide an objective methodology to establish a deeper remission status, (2) to refine outcome prediction and inform postremission treatment, (3) to identify impending relapse and enable early intervention, (4) to allow more robust posttransplant surveillance, and (5) to use as a surrogate end point to accelerate drug testing and approval (see page 1275, left col. 1st paragraph to right col.). Also, Schuurhuis et al. disclose that reflecting the molecular diversity of AML, different MRD platforms are available for detecting MRD. Two methods are currently widely applied (ie, multiparameter flow cytometry [MFC] and real-time quantitative polymerase chain reaction [qPCR]), and newer technologies, including digital PCR and next-generation sequencing (NGS), are emerging (see page 1275, right col. 2nd paragraph). In addition, Schuurhuis et al. disclose that there are 2 general approaches to molecular MRD assessment: real-time PCR-based approaches and sequencing approaches wherein sequences from individual DNA/complementary DNA (cDNA) molecules are generated (page 1281, right col., 3rd paragraph). It should be noted that as pointed out by Applicant, measurable residual disease or minimal residual disease (MRD) 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Galanis et al., Lee et al., Schuurhuis et al., Au et al. and Xu et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase, comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., and also to detect the minimal residual disease of the proliferative disorder, acute myeloid leukaemia (AML) as taught by Schuurhuis et al., Au et al. and Xu et al. such as to evaluate or assess postremission treatment and to identify impending relapse and enable early intervention, comprising obtaining a sample from the subject comprising neoplastic cells; single cell sequencing the sample wherein the sequencing comprises 3.81 million (i.e.; more than 1,000,000 reads/sample) as disclosed by Au et al.; and analyzing the mutations from only samples with an allele dropout rate such as 5.3% as taught by Xu et al., because a skilled artisan would reasonably be expected to use or administer  a combination of the compounds taught by Galanis et al. and Lee et al., to treat acute myeloid leukaemia (AML) based on factors such as the severity of the acute myeloid leukaemia (AML) and type of the subject treated.  
The Applicant argues that not only does Au not disclose the sequencing methods claimed in the current invention, it does not propose the type of longitudinal sampling for MRD detection claimed in the invention. Nor does it include information as to the treatment of the patients with samples sequenced in the disclosure, much less that any patients received crenolanib or a salt 
However, the above rejection was made by applying Galanis et al., Lee et al., Schuurhuis et al., Au et al. and Xu references. And, more importantly, Au et al. disclose that genomic techniques in recent years have allowed the identification of many mutated genes important in the pathogenesis of acute myeloid leukemia (AML), and that together with cytogenetic aberrations, these gene mutations are powerful prognostic markers in AML and can be used to guide patient management, for example selection of optimal post-remission therapy (see abstract). Furthermore, Au et al. disclose that the mutated genes also hold promise as therapeutic targets themselves.  Also, Au et al. disclose evaluating the applicability of a gene panel for the detection of AML mutations in a diagnostic molecular pathology laboratory (see abstract). In addition, gene panel testing by next-generation sequencing (NGS) approach is applicable for sensitive and accurate detection of actionable AML gene mutations in the clinical laboratory to individualize patient management (see abstract). Also, Au et al. disclose obtaining patient samples comprising AML and other myeloid neoplasms (see abstract). Furthermore, Au et al. disclose a mean count of sequencing reads per sample of 3.81 million was obtained and the mean sequencing depth was over 3000X (see abstract). And, Xu et al. disclose that next-generation sequencing (NGS) is used to detect gene variants in genetically complex cell populations of cancer patient samples (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Galanis et al., Lee et al., Schuurhuis et al., Au et al. and Xu et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase, comprising administering to the subject an amount of 
The Applicant argues that Xu does not disclose using the mutations found in the patients to “make a patient-specific single cell mutation profiles correlating with the proliferative disorder” (see Claim 3 of the present invention). Xu does not disclose the presence of multiple “clones” in the patients and there is no mention of the specific mutation profile of said clones or the leukemia in general. Therefore, Xu does not disclose each and every aspect of the present invention. For at least these reasons, the prima facie case of obviousness fails.
However, the above rejection was made by applying Galanis et al., Lee et al., Schuurhuis et al., Au et al. and Xu references. And, more importantly,
And more importantly, Xu et al. disclose sampling peripheral blood mononuclear cells from acute myeloid leukemia patients longitudinally and generating single-cell DNA sequencing libraries with a novel droplet-based microfluidics approach (see abstract). Furthermore, Xu et al. nd paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Galanis et al., Lee et al., Schuurhuis et al., Au et al. and Xu et al., to have used the method of Galanis et al. to treat a subject with a mutation that causes the proliferative disorder, acute myeloid leukaemia (AML) with a mutant FLT3 tyrosine kinase, comprising administering to the subject an amount of crenolanib in combination with the alkylating agent cisplatin, the antimetabolite cytarabine and the natural product etoposide as taught by Lee et al., and also to detect the minimal residual disease of the proliferative disorder, acute myeloid leukaemia (AML) as taught by Schuurhuis et al., Au et al. and Xu et al. such as to evaluate or assess postremission treatment and to identify impending relapse and enable early intervention, comprising obtaining a sample from the subject comprising neoplastic cells; single cell sequencing the sample wherein the sequencing comprises 3.81 million (i.e.; more than 1,000,000 reads/sample) as disclosed by Au et al.; and analyzing the mutations from only samples with an allele dropout rate such as 5.3% as taught by Xu et al., because a skilled artisan would reasonably be expected to use or administer  a combination of the compounds taught by Galanis et al. and Lee et al., to treat acute myeloid leukaemia (AML) based on factors such as the severity of the acute myeloid leukaemia (AML) and type of the subject treated.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623